DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is objected to because of the following informalities:  the claim recites “the plurality of sets of image data of known counterfeit coins”. There is insufficient antecedent basis for this limitation since claim 30 only recites “image signals indicative of coin image information”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 of U.S. Patent No. 11,080,960. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 33 of the current application is broader than independent claim 16 and the dependent claims correspond.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 19-23, 29, and 33-36 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dabic (U.S. Pub. No. 2012/0301009).
Regarding claim 17, Dabic teaches:
A method for inspecting coins (See the Abstract.), comprising: 
receiving a plurality of coins at a processing system having an inspection chamber and a mechanical transport (See Fig. 1B and Figs. 2A-B and [0053], carousel serving as the claimed mechanical transport and the sockets 212 serving as the inspection chamber: “The axially oriented thickness of the lip 208 is such that coins which fall onto the carousel 205 can rest, or roll, on the lip 208 until they enter one of the sockets 212. The carousel 205 is affixed to an axle 210, about which the carousel 205 rotates.”); 
processing each coin using an optical sensor assembly mounted at least partially within the inspection chamber adjacent the mechanical transport, the optical sensor assembly being configured to analyze coins moving on the mechanical transport and to generate image signals indicative of coin image information for processing the coins (See [0060], mounting of the imaging devices in view of the passing sockets as shown in Fig. 2A is considered “mounted at least partially within the inspection chamber”: “Behind the transparent surface 219 is an imaging device 207 b (FIG. 2C) such as a CMOS or CCD active pixel sensor which consists of an array of photo-detectors which convert optical images incident on the detector into digital signals. When the carousel 205 passes over the transparent surface 219, an image is captured of each socket 212 which passes over the transparent surface 219 and in which a coin may or may not be present. The carousel 205 then advances, bringing the socket 212 previously imaged by imaging device 207 b into the imaging region of another imaging device 207 a. For the case in which a coin is present in the socket 212, an image of the opposite side of the coin (that exposed towards the front of the apparatus) is then captured by the imaging device 207 a on the front side of the apparatus. In another embodiment, both sides of the socket 212 may be imaged in one imaging area without the need for advancing the carousel 205 between capturing images from below and above the socket 212.”), the optical sensor assembly including one or more light emitting devices and a control device communicatively coupled to and operable for controlling the one or more light emitting devices (See [0061]: “External lighting 206 a,b,c (reverse side lighting not shown in FIG. 2C) may be implemented to illuminate the image capture areas of the imaging devices 207 a,b. The illumination may be produced by a plurality of incandescent, fluorescent, halogen, LED, xenon gas sources and the like, or any combination thereof. Although the lighting 206 a,b,c depicted in FIG. 2A is comprised of 3 individual lighting sources, more or fewer individual lighting sources may be used. The level of illumination for each source may be constant or variable, and may be fixed manually or by computer. The level of illumination may be constant during operation or may be operated in bursts or flashes which may be synchronized with the exposure of the imaging devices 207 a,b via a controller or synchronizing circuit.”); and 
packaging each coin using a packaging system coupled to the mechanical transport and configured to receive the processed coins and to package one or more coins in a packaging container as a function of the coin image information (See [0049]: “In another implementation, specific coins may be returned to a special customer-accessible return box 160 or diverted via a second chute 172 into a special coin bin, or trolley 157 depending on user preferences and the data obtained by the imaging sensors. For example, coins of specific denomination, types, dates, and/or origins of mint, may be returned to the customer not in the customer-accessible reject or return box 159 but in the special customer-accessible return box 160. The criteria for returning a coin to the special customer-accessible return box 160 may be user-defined, predetermined, or a combination of the two.”).

Regarding claim 19, Dabic teaches:
The method of claim 17 wherein the coin image information comprises a set of pixels of image data (See [0060] and [0137].).

Regarding claim 20, Dabic teaches:
The method of claim 17 wherein the coin image information comprises a set of pixels of image data having a predetermined length and width (See [0148] and [0166].).

Regarding claim 21, Dabic teaches:
The method of claim 17 wherein the coin image information comprises image data having a predetermined color variation histogram (See [0120] and [0123], coin image data has a calibrated color variation histogram.).

Regarding claim 22, Dabic teaches:
The method of claim 17 wherein the coin image information comprises a set of pixels of image data having a predetermined shape (See [0148]: “Another method for determining the location and radius of circular objects in an image is the circular Hough Transform. This method can be used in place of fitting ellipses to contours 810 and may be particularly useful for embodiments in which multiple coins can be contained in one image.”).

Regarding claim 23, Dabic teaches:
The method of claim 17 wherein the coin image information comprises a set of pixels of image data having a predetermined length to width ratio (See [0144]: “Ellipses are then fit to the length-filtered contours 810 by a least-squares method, rendering a list of the parameters for the “best fit” ellipse for each contour, these parameters include: center of ellipse, semi-major axis length, semi-minor axis length (all measured in pixels) as well as the angle of orientation of the semi-major axis (in degrees) with respect to the horizontal axis of the image. Only ellipses with a ratio of semi-minor axis to semi-major axis near unity are considered good candidates for coins 811”).

Regarding claim 29, Dabic teaches:
The method of claim 17 wherein the coin image information comprises processing the image data of the coin at a plurality of processors (See [0117]: “Processing performance may also be accelerated through the use of multiple (parallel) processors, multi-core processors, graphics processing units (GPUs), and other hardware.”).

Regarding claim 33, Dabic teaches:
A processor configured to perform a method for inspecting coins (See the Abstract.), the method comprising: 
receiving a plurality of sets of coin data, wherein each set of coin data includes a plurality of image data items and associated source data that identifies a geographic location associated with the set of coin data (See Figs. 20B-C, showing images and associated data and [0183]: “The feature shown in FIG. 20C organizes the users' coin data (e.g. the coin's primary and/or secondary attributes and any information or statistic collected or calculated during the coin processing of all the coins deposited and any derivative data) into a “virtual coin book” 2060. Using the virtual coin book 2060 users can view their coin data using coin images 2054 and coin vacancies 2053 representing the coins which have and have not been deposited in the kiosk respectively.” Primary attributes include origin of mint in [0047].); 
generating a data structure (See the virtual coin book in [0183].) that associates each of the sets of coin data with other sets of image data as a function of the image data items and the associated source data (See [0019]: “In one embodiment, the denomination, type, date and mint of each processed coin is compared to a database of “rare” and/or user-defined coins. The user may then be informed of coins processed which match the database criteria,”. Also see [0176].); 
receiving image data of a coin at the processor that includes a plurality of image data items (See [0060]: “Behind the transparent surface 219 is an imaging device 207 b (FIG. 2C) such as a CMOS or CCD active pixel sensor which consists of an array of photo-detectors which convert optical images incident on the detector into digital signals. When the carousel 205 passes over the transparent surface 219, an image is captured of each socket 212 which passes over the transparent surface 219 and in which a coin may or may not be present. The carousel 205 then advances, bringing the socket 212 previously imaged by imaging device 207 b into the imaging region of another imaging device 207 a. For the case in which a coin is present in the socket 212, an image of the opposite side of the coin (that exposed towards the front of the apparatus) is then captured by the imaging device 207 a on the front side of the apparatus. In another embodiment, both sides of the socket 212 may be imaged in one imaging area without the need for advancing the carousel 205 between capturing images from below and above the socket 212.”); 
processing the image data of the coin at the processor with the data structure to determine whether the image data of the coin is associated with image data items that have associated source data that identifies the geographic location (See [0019]: “In one embodiment, the denomination, type, date and mint of each processed coin is compared to a database of “rare” and/or user-defined coins. The user may then be informed of coins processed which match the database criteria,”. Also see [0176].); and 
packaging the coin as a function of the geographic location (See [0049]: “In another implementation, specific coins may be returned to a special customer-accessible return box 160 or diverted via a second chute 172 into a special coin bin, or trolley 157 depending on user preferences and the data obtained by the imaging sensors. For example, coins of specific denomination, types, dates, and/or origins of mint, may be returned to the customer not in the customer-accessible reject or return box 159 but in the special customer-accessible return box 160. The criteria for returning a coin to the special customer-accessible return box 160 may be user-defined, predetermined, or a combination of the two.”).

Regarding claim 34, Dabic teaches:
The processor of claim 33 wherein packaging the coin comprises packaging a plurality of coins in a single container (See [0049]: “In another implementation, specific coins may be returned to a special customer-accessible return box 160 or diverted via a second chute 172 into a special coin bin, or trolley 157 depending on user preferences and the data obtained by the imaging sensors. For example, coins of specific denomination, types, dates, and/or origins of mint, may be returned to the customer not in the customer-accessible reject or return box 159 but in the special customer-accessible return box 160. The criteria for returning a coin to the special customer-accessible return box 160 may be user-defined, predetermined, or a combination of the two.”).

Regarding claim 35, Dabic teaches:
The processor of claim 33 wherein one or more of the image data items comprise a set of pixels of image data (See [0060] and [0137].).

Regarding claim 36, Dabic teaches:
The processor of claim 33 wherein each of the image data items comprise a set of pixels of image data having a predetermined length and width (See [0148] and [0166].).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabic (U.S. Pub. No. 2012/0301009) in view of Truong et al. (U.S. Pub. No. 2014/0355864), hereinafter “Truong”, as cited in the IDS filed 30 September 2021.
Claim 18 is met by the combination of Dabic and Truong, wherein
Dabic teaches:
The method of claim 17 wherein 
Dabic does not disclose the following; however, Truong teaches:
the coin image information comprises image data items caused by non-environmental damage (See [0029]: “The feature may be random, such as a naturally occurring feature resulting from handling and/or processing during manufacture or may be deterministic, such as an intentionally applied feature produced by one or more of lasering, inscribing, engraving, burnishing, mechanical surface cleaning or touching up, for example.).
Motivation to combine:
Dabic and Truong together teach the limitations of claim 18. Truong is directed to a similar field of art (optical coin inspection and authentication). Therefore, Dabic and Truong are combinable. Dabic in [0049] identifies criteria for singling out certain coins: “For example, coins of specific denomination, types, dates, and/or origins of mint, may be returned to the customer not in the customer-accessible reject or return box 159 but in the special customer-accessible return box 160. The criteria for returning a coin to the special customer-accessible return box 160 may be user-defined, predetermined, or a combination of the two.” Modifying the system and method of Dabic by adding the capability of collecting “coin image information [comprising] image data items caused by non-environmental damage”, as taught by Truong, would yield the expected and predictable result of returning a wider variety of uniquely identifiable coins to the user. Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to combine Dabic and Truong in this way.

Claim 24 is met by the combination of Dabic and Truong, wherein
Dabic teaches:
The method of claim 17 wherein 
Dabic does not disclose the following; however, Truong teaches:
the coin image information comprises a set of pixels of image data having statistical variations in defect height parameters (See [0029]: “The feature may be a surface feature including any surface imperfection, defect, or surface anomaly or an internal feature such as an imperfection, defect, anomaly or constitution of the coin material detectable by x-ray or another sensing device, for example. The feature may be random, such as a naturally occurring feature resulting from handling and/or processing during manufacture or may be deterministic.” Surface imperfections and defects remove material from the coin; it is understood that these represent statistical variations in defect height parameters.).
Motivation to combine:
	See the motivation to combine in the treatment of claim 18.

Claim 25 is met by the combination of Dabic and Truong, wherein
Dabic teaches:
The method of claim 17 wherein 
Dabic does not disclose the following; however, Truong teaches:
the coin image information comprises a set of pixels of image data of damage that is present on a known authentic coin (See [0029].).
Motivation to combine:
	See the motivation to combine in the treatment of claim 18.

Claim 26 is met by the combination of Dabic and Truong, wherein
Dabic teaches:
The method of claim 17 wherein 
Dabic does not disclose the following; however, Truong teaches:
wherein the coin image information comprises image data items caused by fabricated damage (See [0029]. Also see [0124]: “We have discovered that this effect can be used to distinguish between a genuine coin made of two parts and a single material fake coin that has been plated in the middle to give the appearance of being a bimetallic.”).
Motivation to combine:
	See the motivation to combine in the treatment of claim 18.





Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabic (U.S. Pub. No. 2012/0301009) in view of Haddock et al. (U.S. Pub. No. 2009/0296365), hereinafter “Haddock”.
Claim 30 is met by the combination of Dabic and Haddock, wherein
Dabic teaches:
A method for inspecting coins (See the Abstract.), comprising: 
receiving a plurality of coins at a processing system having an inspection chamber and a mechanical transport (See Fig. 1B and Figs. 2A-B and [0053], carousel serving as the claimed mechanical transport and the sockets 212 serving as the inspection chamber: “The axially oriented thickness of the lip 208 is such that coins which fall onto the carousel 205 can rest, or roll, on the lip 208 until they enter one of the sockets 212. The carousel 205 is affixed to an axle 210, about which the carousel 205 rotates.”); 
processing each coin using an optical sensor assembly mounted at least partially within the inspection chamber adjacent the mechanical transport, the optical sensor assembly being configured to analyze coins moving on the mechanical transport and to generate image signals indicative of coin image information for processing the coins (See [0060], mounting of the imaging devices in view of the passing sockets as shown in Fig. 2A is considered “mounted at least partially within the inspection chamber”: “Behind the transparent surface 219 is an imaging device 207 b (FIG. 2C) such as a CMOS or CCD active pixel sensor which consists of an array of photo-detectors which convert optical images incident on the detector into digital signals. When the carousel 205 passes over the transparent surface 219, an image is captured of each socket 212 which passes over the transparent surface 219 and in which a coin may or may not be present. The carousel 205 then advances, bringing the socket 212 previously imaged by imaging device 207 b into the imaging region of another imaging device 207 a. For the case in which a coin is present in the socket 212, an image of the opposite side of the coin (that exposed towards the front of the apparatus) is then captured by the imaging device 207 a on the front side of the apparatus. In another embodiment, both sides of the socket 212 may be imaged in one imaging area without the need for advancing the carousel 205 between capturing images from below and above the socket 212.”), the optical sensor assembly including one or more light emitting devices…and a control device communicatively coupled to and operable for controlling the one or more light emitting devices (See [0061]: “External lighting 206 a,b,c (reverse side lighting not shown in FIG. 2C) may be implemented to illuminate the image capture areas of the imaging devices 207 a,b. The illumination may be produced by a plurality of incandescent, fluorescent, halogen, LED, xenon gas sources and the like, or any combination thereof. Although the lighting 206 a,b,c depicted in FIG. 2A is comprised of 3 individual lighting sources, more or fewer individual lighting sources may be used. The level of illumination for each source may be constant or variable, and may be fixed manually or by computer. The level of illumination may be constant during operation or may be operated in bursts or flashes which may be synchronized with the exposure of the imaging devices 207 a,b via a controller or synchronizing circuit.”); and 
packaging the coins using a packaging system coupled to the mechanical transport and configured to receive the processed coins and to package one or more coins in a packaging container as a function of the coin image information (See [0049]: “In another implementation, specific coins may be returned to a special customer-accessible return box 160 or diverted via a second chute 172 into a special coin bin, or trolley 157 depending on user preferences and the data obtained by the imaging sensors. For example, coins of specific denomination, types, dates, and/or origins of mint, may be returned to the customer not in the customer-accessible reject or return box 159 but in the special customer-accessible return box 160. The criteria for returning a coin to the special customer-accessible return box 160 may be user-defined, predetermined, or a combination of the two.”).
Dabic does not appear to disclose the following; however, Haddock teaches:
one or more light emitting devices having a controllable wavelength and a control device communicatively coupled to and operable for controlling the one or more light emitting devices (See Fig. 2 and [0015]: “In an exemplary embodiment, each of the plurality of illumination sources 107 may individually be controlled for an overall intensity level. Further, shadowing effects may be achieved by varying an intensity level from one side of the translucent hemisphere 101 to another. Depending upon the source chosen, the plurality of illumination sources 107 may individually be controlled for color-temperature or wavelength as well. In all cases however, all variations can be measured and recorded to provide repeatable and consistent configurations.”) 
Motivation to combine:
Dabic and Haddock together teach the limitations of claim 30. Haddock is directed to a similar field of art (lighting system for optical coin evaluation). Therefore, Dabic and Haddock are combinable. Modifying the system and method of Dabic by substituting the LEDs of Dabic for “one or more light emitting devices having a controllable wavelength and a control device communicatively coupled to and operable for controlling the one or more light emitting devices”, as taught by Haddock, would yield the expected and predictable result of achieving consistent lighting, color, and tonality for repeatable coin grading. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Dabic and Haddock in this way.

Claim 31 is met by the combination of Dabic and Haddock, wherein
The combination of Dabic and Haddock teaches:
The method of claim 30 wherein 
And Dabic further teaches:
the packaging system is configured to package the one or more coins as a function of a predetermined geographic location (See [0049]: “For example, coins of specific denomination, types, dates, and/or origins of mint, may be returned to the customer not in the customer-accessible reject or return box 159 but in the special customer-accessible return box 160.”).


Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabic (U.S. Pub. No. 2012/0301009), in view of Haddock (U.S. Pub. No. 2009/0296365), in view of Truong (U.S. Pub. No. 2014/0355864).
Claim 32 is met by the combination of Dabic, Haddock, and Truong, wherein
The combination of Dabic and Haddock teaches:
The method of claim 30 wherein 
The combination of Dabic and Haddock does not disclose the following; however, Truong teaches:
the plurality of sets of image data of known counterfeit coins comprises a plurality of sets of image data of known counterfeit coins having non-environmental damage (See [0029]: “The feature may be a surface feature including any surface imperfection, defect, or surface anomaly or an internal feature such as an imperfection, defect, anomaly or constitution of the coin material detectable by x-ray or another sensing device, for example. The feature may be random, such as a naturally occurring feature resulting from handling and/or processing during manufacture or may be deterministic.” Surface imperfections and defects remove material from the coin; it is understood that these represent statistical variations in defect height parameters.).
Motivation to combine:
Dabic, Haddock, and Truong together teach the limitations of claim 32. Truong is directed to a similar field of art (optical coin inspection and authentication). Therefore, Dabic, Haddock, and Truong are combinable. Dabic in [0049] identifies criteria for singling out certain coins: “For example, coins of specific denomination, types, dates, and/or origins of mint, may be returned to the customer not in the customer-accessible reject or return box 159 but in the special customer-accessible return box 160. The criteria for returning a coin to the special customer-accessible return box 160 may be user-defined, predetermined, or a combination of the two.” Modifying the system and method of Dabic and Haddock by adding the capability of collecting “a plurality of sets of image data of known counterfeit coins having non-environmental damage”, as taught by Truong, would yield the expected and predictable result of returning a wider variety of uniquely identifiable coins to the user. Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to combine Dabic, Haddock, and Truong in this way.



Allowable Subject Matter
Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: for similar reasons given in the Notice of Allowances in App. No. 14/538,640 and 15/180,867, the prior art of record, individually or in combination, does not disclose or suggest in claim 27: “wherein one or more of the image data items comprise a set of pixels of image data associated with a location where the coin was found” and in claim 28: “one or more of the image data items comprise a set of pixels of image data associated with a location where the coin was acquired.”



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661